Citation Nr: 1826443	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a left shoulder injury.

2.   Entitlement to service connection for a low back injury.

3.   Entitlement to service connection for a right knee injury.

4.   Entitlement to service connection for a chest injury.

5.   Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 1999 to January 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   A preponderance of the evidence of record is against a finding that the Veteran has a low back disability that is related to his service. 

2.   A preponderance of the evidence of record is against a finding that the Veteran currently has residuals of a right knee injury that cause functional impairment.

3.   A preponderance of the evidence of record is against a finding that the Veteran currently has residuals of a chest injury that cause functional impairment.

4.   A preponderance of the evidence of record is against a finding that the Veteran has headaches that are related to his service, to include a head injury experienced therein.

CONCLUSIONS OF LAW

1.   The criteria for service connection for residuals of a low back injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.   The criteria for service connection for residuals of a right knee injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.   The criteria for service connection for residuals of a chest injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.   The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





II.   Legal Criteria and Analysis

A.   Service Connection Criteria

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Certain chronic diseases (e.g., arthritis or migraines as an organic disease of the nervous system) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

B.   Entitlement to Service Connection for Residuals of a Low Back Injury

Service treatment records show that the Veteran was treated in April 2000 for lower back pain.  He was diagnosed with a probable low back strain.  In May 2000, the Veteran was treated for pain in the left side of his back, and he said that the pain had begun six weeks earlier.

In the Veteran's July 2010 claim, he requested compensation for a back injury incurred in April 2000.

The Veteran attended a VA examination in October 2010.  The Veteran said that he was injured in service while moving a 50-foot tree with a pry bar.  The Veteran described sudden, sharp, burning pain in his left lower lumbar region that did not radiate, and he said that he had severe flare-ups about once a year.  Imaging of the spine showed a line of diminished density at the pars interarticularia on the right side.  The examiner diagnosed spondylolysis L5-S1 without spondylolisthesis, with no radiculopathy.

A July 2011 addendum to the VA examination report concluded that the diagnosed spondylolysis was less likely than not caused by or a result of his in-service back injury.  The examiner based this conclusion on the fact that the in-service injury was on the left lower back but the VA examination found that the current problem was on the right side, pars interarticularia.

The Veteran was treated at a private pain management clinic from May 2013 through December 2013.  The clinicians diagnosed lumbar intervertebral disc displacement without myelopathy, thoracic/ lumbosacral neuritis/ unspecified radiculitis, and back pain.  The Veteran was treated with lumbar epidural steroid injections.

VA treatment records show complaints of excruciating lumbago pain in April 2013.  MRI imaging showed normal curvature and vertebral alignment without fracture, bone destruction or spondylolisthesis, but the bone marrow signal intensity was abnormal, consistent with intervertebral osteochondrosis.  Some dessication, narrowing, and bulging was found.  The alignment was satisfactory but minor narrowing was visible, including a defect on the right side.  The physician found facets within normal limits and spondylolysis on the right side without spondylolisthesis, unchanged since the last imaging in October 2010.

As explained above, the record reflects that the Veteran received treatment for back pain during service and that he has a current diagnosis of a low back disability.  However, a preponderance of the evidence is against a finding that the current low back disability is related to a service related event or disability.  In this regard, the Board affords great weight of probative value to the July 2011 opinion on the matter.  This opinion reflects a full review of the Veteran's claims file and a complete rationale for the opinion that the Veteran's current back disability is not related to the in-service pain as the current findings are on the right side, while the in-service findings were on the left side.  There is also no contrary competent medical opinion of record.

While the Veteran has stated that his in-service back injury led to his current back disability and he is competent to report his symptoms, he does not have medical expertise to report the medical cause for his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds that there is no nexus between events in service and his current low back disability.  

The Veteran cannot establish service connection through the presumption for chronic diseases under 3.307(a) because he was not diagnosed with arthritis to a degree of 10 percent within the presumptive period after his service discharge.  38 C.F.R. § 3.307(a)(3).  Additionally, the evidence does not show continuity of symptomatology of pain from the time of the Veteran's in-service back injury to the present.  The evidence does not show any complaints, diagnosis, or treatment for back pain between the time of the Veteran's in-service treatment in May 2000 and the filing of his claim for compensation in July 2010. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  Accordingly, service connection for a low back disability is denied.  38 C.F.R. § 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


C.   Entitlement to Service Connection for Residuals of a Right Knee Injury

Service treatment records show an injury to the right knee in July 2001 and again in February 2002.  

At the VA examination of October 2010, the Veteran described moderate functional impairment in pain with flare-ups approximately once a year.  He indicated that he did not have any limitation on standing and no limitation to walking.  The VA examiner found no limitation of motion and no pain in range-of-motion testing or following repetitive motion.  There was no crepitation, mass behind the knee, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae.  X-rays taken during the VA examination showed the bony structures to be within normal limits with no evidence of recent or old fracture and the VA examiner found no functional impairment in the joint.  The examiner noted that the Veteran had a history of a right knee injury, but had no residual functional impairment.

VA treatment records and private treatment records contained in the evidence are silent for a diagnosis of a right knee disability or any evidence of functional impairment of the right knee.  

Weighing the evidence, the Board places the greatest amount of weight of probative value on the VA examiner's findings and the absence of complaints about knee pain in the Veteran's treatment records.  The examination findings were based on a full examination of the Veteran with consideration of whether right knee pain caused him any functional impairment.  In reaching a conclusion that the right knee did not cause functional impairment, the examiner considered the Veteran's statements that it caused him moderate functional impairment.  The VA examiner found no pain on range-of-motion testing or following repetitive motion, and no functional impairment of the joint.  The U.S. Court of Appeals for the Federal Circuit recently held in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that if pain alone results in functional impairment, even if there is no identified underlying diagnosis, such pain can constitute a disability.  Here, the objective medical evidence does not show any functional impairment from the Veteran's right knee pain.  Therefore, a preponderance of the evidence is against a finding that the Veteran currently has a diagnosed right knee disability or any right knee pain that causes functional impairment that would be considered a disability for compensation purposes. 

A current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a current disability of the right knee, including any functional impairment from pain, service connection cannot be established on any basis, and the claim is denied.

D.   Entitlement to Service Connection for Residuals of a Chest Injury

The Veteran's service treatment records show he reported chest pain in January 1999 and again in August 1999.  The Veteran told the treating physician that he had underwent an X-ray examination before he entered service and the X-ray imaging showed a bone problem, not a muscle problem.  The physician diagnosed costochondritis and prescribed Motrin.  

The Veteran listed his chest injury in his July 2010 claim for compensation and he was given a VA examination of his chest in October 2010.  The Veteran told the examiner that he injured his chest in 1999 when lifting a sea bag.  The Veteran reported improvement since then and said that his current symptoms were very limited - sometimes he would hear a pop when stretching his chest.  The examiner found no wound, no nerve or vascular injury, no decreased coordination, fatigability, uncertainty of movement, or any other symptoms.  The examiner diagnosed a history of pectoral muscle strain with no residuals.  Subsequent VA treatment records and private treatment records contained in the evidence show no complaints of chest pain or disability.  The Veteran's statements and the examiner's report are in agreement that he does not currently have a disability of the chest that causes any functional impairment.

The Board notes that the Veteran did not report any pain and that the VA examiner found no functional impairment.  The Board therefore finds that the ruling in Saunders does not apply as no functional impairment of the chest has been shown.  Saunders, No. 2017-1466, 2018 U.S. App. LEXIS 8467.  

A current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a current disability of the chest muscles, including any functional impairment from pain, service connection cannot be established on any basis.  A preponderance of the evidence is against the claim and it is denied.

E.   Entitlement to Service Connection for Headaches

The Veteran's service treatment records show that in March 1999, he was struck in the head by a falling chain.  The injury led to discharge from the Veteran's nose and mouth and blurred vision.  He was examined, given Tylenol and counseled on head trauma.

The Veteran's July 2010 claim sought compensation for a head injury incurred in March 1999 and also for headaches beginning in March 1999.  In January 2012, he was granted service connection at a noncompensable rating for residuals of his head injury.  He claims that he currently has headaches that are related to the in-service head injury. 

The VA treatment records and private treatment records contained in the claims file are silent for any complaints of a headache.

The Veteran was given a VA examination in October 2010.  The Veteran described his in-service head injury and said that he had recurring headaches since then, becoming more severe in the two years leading up to the examination.  The VA examiner first conducted an examination of his brain and spinal cord, diagnosing a history of a mild traumatic brain injury with no residuals.  The examiner then performed a concussion examination and found that the Veteran's head injury had most likely led to a concussion but found no residual symptoms.  The examiner concluded that the Veteran's ongoing headaches were tension-type headaches which were not secondary to his in-service injury because there was no temporal relationship and there was no evaluation or treatment for a persistent headache following the head injury.  The examiner cited the International Headache Society's criteria that a persistent headache attributable to traumatic injury of the head must commence within seven days of a head injury and persist for more than three months.  The Board places great weight of probative value on this opinion as it reflects consideration of the Veteran's reported history and pertinent medical criteria.  It also contains a clear rationale for the opinion provided.  There is also no contrary competent medical opinion of record.  

The Board has considered the statements of the Veteran; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a disorder such as tension headaches falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not demonstrated or alleged expertise in determining a medical nexus.  Therefore, his opinion in this matter has no probative value.  

To the extent that the Veteran has alleged continuity of symptomatology since service or onset of headaches within a year of his discharge from service that would qualify for presumptive service connection, tension headaches are not a chronic disability under 38 C.F.R. § 3.309(a).  There is no indication the Veteran has been diagnosed with migraine headaches, which are considered a chronic disease as an organic disease of the nervous system.  As such, continuity of symptomatology and presumptive service connection for headaches as a chronic disease is not applicable.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).

A preponderance of the evidence is against a finding that the Veteran's headache disorder is related to the Veteran's in-service head injury; as such, there is no benefit of doubt to be resolved, and the claim is denied.




ORDER

Service connection for residuals of a low back injury is denied.

Service connection for residuals of a right knee injury is denied.

Service connection for residuals of a chest injury is denied.

Service connection for headaches is denied.


REMAND

The Veteran was afforded a VA examination for his left shoulder disability in October 2010.  The Veteran claimed pain, stiffness, and flare-ups every one or two months.  The examiner found normal range of motion with no pain on ROM testing and no pain following repetitive motion.  X-rays showed the bony structures of the left shoulder to be within normal limits and the joints to be normal throughout.  The examiner diagnosed a history of a left shoulder injury with no residual functional impairment and no effects on usual daily activities.

However, in May 2014 the Veteran sought treatment at a VA facility for a sharp, burning pain in his left shoulder.  An X-ray was requested but is not part of the record.  Updated VA treatment records should be obtained on remand.  

Additionally, as noted above, in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the Federal Circuit held that when pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Hence, as there is an indication of a potential worsening of symptoms of the left shoulder, a new VA examination is required in order to determine whether the Veteran has a current disability of the left shoulder.  


Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from May 2014 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   After completion of the above, schedule the Veteran for a VA examination of his left shoulder with an appropriate examiner to determine the nature and etiology of any disability of the left shoulder.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with this request.

The examiner should provide an opinion on the following:

A.   Identify any left shoulder diagnoses the Veteran has had during the course of the appeal period (from July 2010).

B.   If a disorder of the left shoulder is diagnosed, opine as to the following:

Is it at least as likely as not (50 percent or better probability) that any left shoulder disability (including, if a left shoulder disability is not diagnosed, any left shoulder pain that is shown to cause functional impairment) is related to his active duty service or any incident therein? 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.   After completing the above and completing any further development suggested by the evidence obtained, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 



that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


